DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
This action is in reply to the Amendment filed on October 21, 2021 (“the Response”). Claims 3-7 are Currently amended; and claims 1, 2, and 8-14 are Canceled. Claims 3-7  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 3-7 and the cancelation of claims 1, 2, and 8-14 have been noted by the Examiner. These amendments/cancelations are sufficient to overcome the claim objections and the claim rejections under 35 U.S.C. 112, 102, and 103 as set forth in the prior office action. Therefore, the claim objections and those rejections are withdrawn by the Examiner. However, the amendments necessitate the new grounds of rejection presented below. Therefore, those rejections are herein made FINAL.

Claim Rejections - 35 USC § 103
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 104392652 A, Wang et al. (“Wang”) in view of Legal Precedent.
a bio-model (the center line of the top of the simulation training model for practicing lateral ventricle puncture and drainable operation is bounded and the right side of the head is designed as a detachable, replaceable, modular skin and skull, “Detailed Ways,” Translation, p. 2; right side of the head is the “bio-model”), comprising: a synthetic anatomical structure (replaceable lateral ventricle puncture and drainage module 2 is housed in the detachable right side of the head, FIG. 1) defining at least one cavity (installation of simulated brain parenchyma, storage simulation cylindrical cavity of cerebrospinal fluid 4, FIG. 2), the at least one 5cavity having a fluid inlet and a fluid outlet (bottom of cylindrical cavity has inlet and outlet, FIG. 2, “Detailed Ways,” Translation, p. 2); a fluid system comprising an inlet tube coupled to the fluid inlet (inlet and outlet pipes 5 connected to inlet and outlet in bottom of cylindrical cavity, FIG. 2, “Detailed Ways,” Translation, p. 2); and an outlet tube coupled to the fluid outlet, the fluid system being configured to cause a fluid to flow through the cavity (liquid in cylindrical cavity simulates cerebrospinal fluid, “Detailed Ways,” Translation, p. 2; pump of fluid system, FIG. 2, circulates the simulated cerebrospinal fluid which is under circulating pressure, “Detailed Ways,” Translation, p. 2); wherein the inlet tube and outlet tube are located [on the synthetic anatomical structure] such that a central area thereof is not interfered with by the tubes (inlet and outlet tubes 5 are located under the replaceable lateral ventricle puncture and drainage module, FIG. 2, out of the way of the central area of the module and the module top 3, FIG. 2).
Wang may not explicitly teach wherein the inlet tube and outlet tube are located at top corners of the anatomical structure because in Wang, the tubes are hidden In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP § 2144.04(VI)(C). Changing the location of the tubes (i.e., a mere rearrangement of parts) does not patentably distinguish over the prior art (Wang). 
Regarding claim 4 (Currently amended), Wang teaches further comprising a synthetic skin layer (skin of training model resembles bald adult male, FIG. 1, “Detailed Ways,” Translation, p. 2; top 3, FIG. 2, of replaceable module 2, FIG. 1, has simulated skin and simulated skull layer structure, “Drawings,” Translation, p. 1).
Wang may not explicitly teach 10wherein the inlet tube and the outlet tube pass through the synthetic skin layer. Wang teaches that the pump is installed on the left side of the skull cavity, presumably inside it (“Detailed Ways,” Translation, p. 2, FIG. 1), which would also place the inlet and outlet tubes inside the model. However, one of ordinary skill in the art before the effective filing date would have recognized and appreciated that the location of the pump (whether inside or outside the model) does not affect the operation of the model. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP § 2144.04(VI)(C). Changing the locations of the inlet and outlet tubes (whether passing through the simulated skin layer as claimed or inside the skull as in Wang) is a mere rearrangement of parts and does not patentably distinguish over the prior art.
Regarding claim 5 (Currently amended), Wang teaches wherein the bio-model is configured to be insertable into a slot in a base piece (detachable right side of the head (i.e., the “bio-model”) is a sub-component of the whole simulation training model for practicing lateral ventricle puncture and drainable operation, FIG. 1, “Background Technique,” Translation, p. 1; the right side of the head is configured to be insertable into a “slot” or “recess” in a base piece that includes the left side of the head because the right side of the head and the base (that includes the left side of the head) fit together to form the model of FIG. 1).  
25 Regarding claim 6 (Currently amended), Wang teaches wherein the bio-model is configured as an insert to be fitted into a base piece with a slot (see prior-art rejection of claim 5).
30 Regarding claim 7 (Currently amended), Wang teaches wherein a surface of the base piece has contours or features selected to mimic an external anatomy (base piece includes left side of head which has the shape of the left side of a bald adult .  

Response to Arguments
In the interest of being fully responsive, Examiner notes that she cannot ascertain what Applicant means on p. 4 of the Response by traversing the 35 U.S.C. 112, second paragraph, rejections of claims 1-14. This application is being examined under the AIA  provisions, and the only rejections under 35 U.S.C. 112(b) were of claims 6 and 7.
In response to Applicant’s argument that independent claim 3 is allowable over Wang, Examiner disagrees. A mere rearrangement of parts does not patentably distinguish over the prior art when it functions equivalently, so claim 3 is unpatentable over Wang in view of legal precedent. See above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        

/THOMAS J HONG/Primary Examiner, Art Unit 3715